Citation Nr: 1813612	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-39 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for atopic dermatitis.  

2.  Entitlement to service connection for cervical spine disability.  

3.  Entitlement to a compensable rating for hypertension.  

4.  Entitlement to a compensable rating for hiatal hernia with gastroesophageal reflux disease(GERD).  

5.  Entitlement to a compensable rating for migraine headaches.  

6.  Entitlement to a compensable rating for osteoarthritis, left hand ring finger.  

7.  Entitlement to a compensable rating for bilateral condylar flattening indicative of degenerative joint disease of the temporomandibular joint (TMJ).  

8.  Entitlement to service connection for a disability characterized by right hand joint pain.  

9.  Entitlement to service connection for bilateral elbow joint pain as due to an undiagnosed illness.  

10.  Entitlement to service connection for right knee joint pain as due to an undiagnosed illness.  

11.  Entitlement to service connection for bilateral shoulder pain as due to an undiagnosed illness.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

13.  Entitlement to service connection for renal cell carcinoma.  

14.  Entitlement to service connection for neuropathy, left lower extremity, including as secondary to service-connected calcaneal spurs, left foot.

15.  Entitlement to service connection for neuropathy, right lower extremity, including as secondary to service-connected calcaneal spurs, left foot.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973, and from August 1973 to October 1997. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a Board video-conference hearing before a Veterans Law Judge.


FINDING OF FACT

A Social Security Administration (SSA) Inquiry added to the record in February 2018 reflects that the Veteran died in January 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


